Citation Nr: 1544357	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of entitlement to service connection for a back disorder.

2. Entitlement to service connection for a back disorder.

3. Whether new and material evidence has been submitted to warrant reopening the claim of entitlement to service connection for a bilateral leg disorder, to include pain and swelling.

4. Entitlement to service connection for a bilateral leg disorder, to include pain and swelling.

5. Whether new and material evidence has been submitted to warrant reopening the claim of entitlement to service connection for Paget's disease, to include as due to Agent Orange and/or ionizing radiation exposure.

6. Entitlement to service connection for Paget's disease, to include as due to Agent Orange and/or ionizing radiation exposure.

7. Entitlement to service connection for allergies.

8. Entitlement to an effective date earlier than January 24, 2001 for the grant of service connection for posttraumatic stress disorder (PTSD).

9. Entitlement to an initial disability rating for service-connected residuals of prostate cancer in excess of 0 (zero) percent from May 30, 2007, to October 3, 2011; in excess of 20 percent from October 4, 2011, to April 25, 2014; and in excess of 40 percent from April 26, 2014, forward.

10. Entitlement to a disability rating in excess of 10 percent for service-connected diabetes mellitus.

11. Entitlement to a compensable disability rating for service-connected erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2010, the Veteran requested a Board hearing at a local VA office.  March 2010 Substantive Appeal (VA Form 9).  In July 2014, the RO notified the Veteran that a video-conference hearing was scheduled for August 20, 2014.  The Veteran did not appear at the video-conference hearing and did not explain his absence.  His hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The issues of service connection for allergies, a back disorder, a bilateral leg disorder, and Paget's disease are addressed in the REMAND section of this decision.  The issues of higher disability ratings for service-connected prostate cancer residuals, diabetes, and ED are also addressed in the REMAND section of this decision.  


FINDINGS OF FACT

1. In March 2003, the RO denied the Veteran's claim of entitlement to service connection for a back disorder, a bilateral leg disorder, and Paget's disease.  The Veteran was notified of this rating decision and of his appellate rights by letter dated March 24, 2003.  He did not appeal.

2. Evidence received since the March 2003 RO decision raises a reasonable possibility of substantiating the Veteran's claims of service connection for a back disorder, a bilateral leg disorder, and Paget's disease.  

3.  In March 2003, the RO granted the Veteran's claim of entitlement to service connection for a PTSD and assigned an effective date of January 24, 2001.  The Veteran was notified of this rating decision and of his appellate rights by letter dated April 8, 2003.  He did not appeal.

4.  With resolution of the doubt in the Veteran's favor, from May 30, 2007 to April 25, 2014, his prostate cancer residuals were characterized by frequent nighttime urination.

5. With resolution of the doubt in the Veteran's favor, from April 26, 2014, forward, his prostate cancer residuals required the wearing of absorbent materials that had to be changed more than four times a day during symptom flare ups.


CONCLUSIONS OF LAW

1. The March 2003 rating decision denying service connection for a back disorder, a bilateral leg disorder, and Paget's disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received to reopen the claims of service connection for a back disorder, a bilateral leg disorder, and Paget's disease.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The Veteran's freestanding claim seeking an effective date prior to January 24, 2001, for the grant of service connection for PTSD lacks legal merit.  38 C.F.R. §§ 20.101 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


4. The criteria for a disability rating of 40 percent from May 30, 2007, to April 25, 2014, and for a disability rating of 60 percent April 26, 2014, forward, are approximated for service-connected prostate cancer residuals.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7528-7527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process-Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's service connection claims for a back disorder, a bilateral leg disorder, and Paget's disease have been reopened, any VCAA error related to these petitions is harmless.  Any error related to the VCAA with respect to the Veteran's claim for an increased disability rating for service-connected residuals of prostate cancer is also harmless because the increased disability claim is being remanded to determine if this service-connected disability warrants ratings in excess of 40 percent (effective May 30, 2007) and 60 percent (effective April 26, 2014).  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

The Veteran's claim of an earlier effective date for service connection for PTSD cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



Reopening-New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Back Disorder

In January 2008, the RO denied reopening for service-connection for a back disorder because the evidence submitted was not new and material.  See January 2008 Rating Decision (finding that the submitted evidence did not establish that the Veteran had a back condition in service or that a back condition manifested to a compensable degree within a year of discharge).  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In March 2003, the RO denied the Veteran's original claim of entitlement to service connection for a back disorder.  The Veteran was notified of the adverse outcome in a letter dated March 24, 2003.  He did not appeal the rating decision and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

New evidence has been received since the March 2003 rating decision that is material to the Veteran's service connection claim.  In February 2009, the Veteran reported that he had complained of back pain during and after service.  February 2009 Statement; March 2015 Appellant's Brief.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran experienced back pain in service and that his current back symptoms have been ongoing since service.  New and material evidence has been submitted; therefore, the Veteran's claim for service connection for a back disorder is reopened.  See 38 C.F.R. § 3.156(a).

Leg Disorder

In January 2008, the RO denied reopening for service-connection for a bilateral leg disorder because the evidence submitted was not new and material.  See January 2008 Rating Decision (finding that the submitted evidence did not establish a chronic leg condition in service or that a leg condition manifested to a compensable degree within one year of discharge).  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In March 2003, the RO denied the Veteran's original claim of entitlement to service connection for a bilateral leg disorder.  The Veteran was notified of the adverse outcome in a letter dated March 24, 2003.  He did not appeal the rating decision and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

New evidence has been received since the March 2003 rating decision that is material to the Veteran's service connection claim.  In an August 2007 statement, the Veteran disputed the RO's finding that he had been treated only once (in September 1963) for leg problems in service.  He explained that in November 27, 1965 he was diagnosed as having "swollen right leg" and placed on light duty, on June 17, 1966 he was treated for knee swelling and diagnosed as having muscle spasms, and on June 24, 1966 he required bandages to treat an unspecified leg complaint.  August 2007 Statement.  In October 2007, the Veteran complained of severe  leg stiffness and in February 2009 he suggested that his leg pain had been ongoing since service separation.  October 2007 and February 2009 Statements; see also September 2009 Statement, March 2015Appellant's Brief.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran required treatment for chronic leg problems in service and that his symptoms continued after service separation.  New and material evidence has been submitted; therefore, the Veteran's claim for service connection for a bilateral leg disorder is reopened.  See 38 C.F.R. § 3.156(a).

Paget's Disease

In January 2008, the RO denied reopening for service-connection for Paget's disease because the evidence submitted was not material.  See January 2008 Rating Decision (finding that the new evidence did not establish an in-service condition or link the Veteran's Paget's disease to herbicide or radiation exposure in service).  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In March 2003, the RO denied the Veteran's original claim of entitlement to service connection for Paget's Disease.  The Veteran was notified of the adverse outcome in a letter dated March 24, 2003.  He did not appeal the rating decision and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

New evidence has been received since the March 2003 rating decision that is material as well as new to the Veteran's service connection claim.  In August 2007, the Veteran stated that he had received regular treatment for leg and knee pain during service.  August 2007 Statement.  In February 2009, he reported chronic leg and back pain during and following service.  February 2009 Statement; see also September 2009 Statement; March 2015 Appellant's Brief.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran experienced symptoms consistent with Paget's disease (a bone disorder) during service and that his symptoms continued after service separation.  See Web Articles (submitted September 2009).  New and material evidence has been submitted; therefore, the Veteran's claim for service connection for Paget's disease is reopened.  See 38 C.F.R. § 3.156(a).


Effective Date prior to January 24, 2001 for Service Connection for PTSD

The Veteran maintains that he is entitled to an effective date prior to January 24, 2001 for the grant of service connection for PTSD.  

A review of the file shows that the Veteran filed a claim of service connection for PTSD on January 24, 2001.  In a March 2003 rating decision, the RO granted service connection for PTSD and assigned a 100 percent rating, effective January 24, 2001.  The Veteran was notified of this decision and of his appellate rights by letter dated April 8, 2003.  He did not appeal.  See 38 U.S.C.A. §§ 501, 7105; 38 C.F.R. §§ 3.156(b), 20.200.  Therefore, the March 2003 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a claim in May 2007, seeking an effective date prior to January 24, 2001for the award of service connection for PTSD.  He contends that he filed a claim for service connection for PTSD when he was treated for mental health problems at Jesse Owens VAMC in 1968 and that he filed a subsequent claim of entitlement to service connection for PTSD on March 18, 1980.  March 2010 Substantive Appeal (VA Form 9); June 2014 Statement of Accredited Representative in Appealed Case; March 2015 Appellant's Brief.   In January 2008, the RO denied his claim for an earlier effective date.  

In pertinent part, applicable law and regulations generally provide that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   The Court in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  Further, the Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.   

Stated another way, the Court in Rudd held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of CUE, a freestanding claim for an earlier effective date is not one of the recognized exceptions.   See Rudd at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the VA Secretary).   

As the Veteran did not appeal the RO rating decision of March 2003, it is final on the issue of the assigned effective date of January 24, 2001, for the award of service connection for PTSD.  The only way that the Veteran can prevail in his claim for an earlier effective date is to establish that there was CUE in the prior final rating decision of March 2003, and he has not alleged CUE in that rating decision. 

Given the facts of this case, the Veteran's claim seeking an effective date earlier than January 24, 2001, for the award of service connection for PTSD is clearly an attempt to establish a freestanding claim.  As earlier noted, the Court in Rudd held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.   See Rudd, 20 Vet. App. at 300.   The Court further indicated that because "there is no proper claim....," the matter must be dismissed.  Id.  The only means of establishing an effective date earlier than January 24, 2001 in the instant case would be to establish CUE in the prior decision, and CUE has not been alleged.  

The Board is bound by the laws and regulations of VA. 38 U.S.C.A. § 7104 (West 2014).  To the extent that the Veteran has attempted to raise a freestanding earlier effective date claim for service connection for PTSD, and based on the procedural history of this case and the holdings of Rudd, the Board has no alternative but to dismiss the appeal.  


Increased Disability Rating: Residuals of Prostate Cancer

The Veteran alleges that his service-connected prostate cancer residuals warrants a higher disability rating.  Giving the Veteran the benefit of the doubt, a disability rating of 40 percent is granted effective May 30, 2007 (the date of claim) and a disability rating of 60 percent is granted effective April 26, 2014.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The RO rated the Veteran's prostate cancer residuals under DC 7528-7527.  38 C.F.R. § 4.115b.  DC 7528 provides for a 100 percent disability rating for malignant neoplasms of the genitourinary system, to include for a period of six months post-surgery.  DC 7528 also provides that, absent local reoccurrence or metastasis, the disability should be rated on residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against pyramiding.  38 C.F.R. §§ 4.14, 4.115a (2015).

The Veteran's predominant area of dysfunction is urinary dysfunction.  He does not experience renal dysfunction, but does experience voiding dysfunction.  Voiding dysfunction is rated under urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

The rating schedule provides the following disability ratings for continual urine leakage, post-surgical urinary diversion, urinary incontinence, and/or stress incontinence: 60 percent for required use of an appliance or the wearing of absorbent materials, which must be changed more than four times per day; 40 percent for the wearing of absorbent materials, which must be changed two to four times a day; 20 percent for the wearing of absorbent materials, which must be changed less than two times a day.  Id.

The rating schedule provides the following disability ratings for urinary frequency: 40 percent for a daytime voiding interval of less than one hour or awakening to void five or more times a night; 20 percent for a daytime voiding interval that is between one and two hours or awakening to void three to four times a night; and 10 percent for a daytime voiding interval that is between two and three hours or awakening to void twice a night.  Id.

The rating Schedule provides a 30 percent disability rating for obstructed voiding with urinary retention requiring intermittent or continuous catheterization.

A 10 percent evaluation is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; and/or stricture disease requiring periodic dilatation every two to three months.  A noncompensable disability rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year. Id.

The Veteran underwent surgery for prostate cancer in March 2005.  During the November 2007 VA examination, the Veteran's wife reported that his incontinence first manifested in 2004 and that he experienced polyuria two to three times an hour while sleeping.  She also reported that the Veteran had a good stream.  The VA examiner conducted a physical examination and found that the Veteran did not have incontinence.  In September 2009, the Veteran's wife reported that he urinates between six and seven times during the night and that he wears absorbent materials that require changing on a twenty-four hour basis.  In a March 2010 statement, the Veteran alleged that he had informed the November 2007 examiner that he needed to use the bathroom up to seven times a night and required the use of absorbent material to keep him dry.  See March 2010 Substantive Appeal (stating the Veteran's absorbent material must be changed between three and four times a day).

In December 2011, the Veteran stated that he experienced 3 to 4 episodes of nocturia per night and approximately one episode of incontinence a week.  He also stated that his urination has been consistent and his symptoms largely unchanged.  In April 2012, the Veteran reported that he was pleased with his voiding pattern and experienced nocturia twice a night.  In September 2012, the Veteran again stated that he was pleased with his voiding pattern: he reported frequency behind coffee intake and/or "too much juice" and nocturia one to two times a night; a VA nurse found no bowel or bladder incontinence.  In May 2014, the Veteran denied any bladder problems during a general medical consultation.  May 2014 VAMRs.

In April 2014, a VA examiner noted that the Veteran underwent a radical retropubic prostatectomy in 2005 and that the Veteran's voiding dysfunction and urine leakage require him to wear absorbent materials, which must be changed two to four times a day.  The examiner also noted that the Veteran did not require an appliance to manage his urinary output and that the Veteran's urinary frequency was less than an hour with no obstructive voiding.

In March 2015, the Veteran alleged that the April 2014 VA examiner failed to account for his increased urination during flare ups.  He reported that his symptom flare ups "required [him] to use absorbent materials in excess of four times per day" and, subsequently, that his service-connected prostate cancer residuals warrant a disability rating in excess of 40 percent.

Giving the Veteran the benefit of the doubt, he is entitled to a 40 percent disability rating effective May 30, 2007 and a 60 percent disability rating effective April 26, 2014 for service-connected residuals of prostate cancer.  The Veteran and his wife are competent to report symptoms such as frequency of urination and the changing of absorbent material.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).  Consequently, the September 2009 and March 2010 statements by the Veteran's wife regarding the Veteran's need to urinate up to seven times a night and to change his absorbent materials on a regular basis are sufficient to establish that the Veteran experienced frequent and uncontrolled urination at the time of the November 2007 VA examination (if not before).  Similarly, the Veteran's statement that he changes absorbent materials more than four times a day during symptom flare ups is sufficient to warrant a disability rating of 60 percent.  38 C.F.R. 4115b, DC 7528-7527.  

Although VA examination reports suggest that the Veteran's residuals of prostate cancer do not require him to change absorbent materials more than four times a day and/or awaken more than five times during the night to void, they are entitled to limited probative weight.  The Veteran and his wife are not only competent to report on the frequency of the Veteran's urination, they are the only persons able to accurately assess the severity of the Veteran's prostate cancer residuals in terms of urinary frequency.  Consequently, the fact that the Veteran alleges that his urinary frequency is greater than the frequency recorded by the VA examiners undermines the probative value of the VA medical examination reports.

The question of whether the Veteran is entitlement to disability ratings in excess of 40 percent effective May 30, 2007 and of 60 percent effective April 26, 2014 is addressed in the remand section of this decision.

The evidence is in equipoise.  The benefit-of-the-doubt applies and entitlement to a disability rating of 40 percent effective May 30, 2007 and of 60 percent effective April 26, 2014 for service-connected prostate cancer is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

The issue of entitlement to an extraschedular rating for the Veteran's service-connected prostate cancer residuals is raised by the record, but is inextricably intertwined with the claims remanded in this decision-to include the claim of entitlement to disability ratings in excess of 40 percent (effective May 30, 2007) and 60 percent (effective April 26, 2014) for the Veteran's prostate cancer residuals.  Accordingly, the issue an extraschedular rating is deferred pending adjudication of the remanded claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated); see also 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).


ORDER

The petition to reopen the claim of service connection for a back disorder is granted.

The petition to reopen the claim of service connection for a bilateral leg disorder is granted.

The petition to reopen the claim of service connection for Paget's disease is granted.

The appeal seeking an effective date prior to January 24, 2001, for the grant of service connection for PTSD is dismissed. 

A disability rating of 40 percent from May 30, 2007 to April 25, 2015, and of 60 percent from April 26, 2014, forward, are granted for service-connected prostate cancer residuals.


REMAND

The Veteran's claims for service connection for allergies, a back disorder, a bilateral leg disorder, and Paget's disease are remanded for further development, to include a new VA examination.  The Veteran's claims for increased disability ratings for service-connected diabetes, ED, and prostate cancer residuals are also remanded for further development.

As an initial matter, the evidence of record indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  An August 2001 document authorizes VA to disclose the Veteran's medical records to SSA.  August 2001 Illinois Disability Determination Services Medical Release Form.  In addition, VA medical records from February 2003 note that part of the Veteran's "[c]urrent income is from SSI disability."  These documents suggest that SSA found the Veteran disabled.

Where VA has notice that the claimant is receiving SSA benefits, and that SSA records may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting documents on which the decision was based.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because no SSA records, to include medical records, are in the claims file, remand is necessary to obtain these documents and associate them with the claims file.  

Further, VA examinations are necessary to establish the nature and etiology of the Veteran's back disorder, bilateral leg disorder, and Paget's disease in light of the new and material evidence associated with the claims file.  VA examinations are also necessary to determine the current severity of the Veteran's service-connected diabetes, ED, and residuals of prostate cancer in light of SSA medical records and SSA's disability determination.

Finally, the Veteran has claimed that his Paget's disease resulted from in-service exposure to ionizing radiation.  Additional development is required with respect to this aspect of his claim.

The case is REMANDED for the following actions:

1.  Transfer the Veteran's claim for service connection for Paget's disease to the RO in Jackson, Mississippi for handling (based on his claim involving ionized radiation exposure); jurisdiction should be retained by the AOJ.  See VA Fast Letter 06-20; see also VA Adjudication Procedures Manual, M21-1MR IV.ii.1.B.5.a.  Ensure appropriate development of this claim as a residual of exposure to ionizing radiation.

2.  Obtain any outstanding VA medical records (VAMRs) dating from May 2014 forward and associate them with the claims file.

3. Obtain any outstanding SSA records and associate them with the claims file.  If SSA records are not available, document their unavailability in the claims file.

4. Then, schedule the Veteran for an appropriate VA examination(s) to determine whether his back disorder, bilateral leg disorder, and Paget's disease relate to service.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner(s), who must note its review.

a. The VA examiner(s) must determine whether the Veteran has a current (i.e., at any time during the pendency of this claim) diagnosis for a back disorder, a bilateral leg disorder, and/or Paget's disease.  If the examiner is unable to diagnose any of the afore-mentioned medical disorders, to include Paget's disease, s/he must explain why diagnosis is not possible and reconcile her/his findings (i.e., the lack of diagnosis) with the medical evidence of record.  The examiner should perform any objective medical tests  necessary to determine whether a current disability exists.

b. For each diagnosed disorder, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during active service or is related to any incident of service.  In providing this opinion, the examiner should acknowledge and address the Veteran's treatment during service for leg problems.  See Service treatment records, dated September 27, 1963; October 4, 1963; November 27, 1963; and June 17, 1966.

c. In addition, if the VA examiner diagnoses the Veteran as having Paget's disease, s/he must opine as to whether the diagnosed disease is at least as likely as not (50 percent or greater probability) related to in-service herbicide exposure.  The examiner should assume that the Veteran was exposed to herbicides during service.

The examiner must provide a clear and complete rationale for the opinions rendered.  

5. Schedule the Veteran for appropriate VA examinations to assess the current severity of his service-connected diabetes, ED, and residuals of prostate cancer.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  The examiners must complete the appropriate Disability Benefits Questionnaires (DBQs) for each of the Veteran's service-connected disabilities being evaluated

6. Next, review the medical examination report(s) to ensure that it satisfies the remand directives.  If the report(s) is deficient in this regard, return it to the examiner for further discussion.

7. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


